                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

TANYA BATTEN,

       Plaintiff,

v.                                                                   Case No: 5:18-cv-483-Oc-PRL

TODD L. BARFIELD and BARFIELD &
ASSOCIATES, LLC

       Defendants.


                                              ORDER
       On September 17, 2018, Plaintiff filed this FLSA action against Defendants alleging that

she was not paid overtime wages for work she performed at Barfield & Associates, LLC. (Doc.

1). On January 29, 2019, Plaintiff filed an amended complaint. (Doc. 17). On February 1, 2019,

Defendant Todd Barfield filed suit in state court against Plaintiff and her current employer

alleging claims for (1) tortious interference with a business relationship; (2) tortious interference

with a contractual relationship; and (3) civil conspiracy. (Doc. 23-1). Plaintiff has now filed the

instant motion asking this Court to enjoin the state court lawsuit because it was filed in

retaliation for her FLSA claim. (Doc. 23).

       Courts have found that filing a lawsuit may be a prohibited form of retaliation, if (1) the

suit was filed with retaliatory motive, and (2) it lacks a reasonable basis in fact or law. See e.g.,

Martinez v. Deaf County Grain Processors, Inc., 583 F. Supp. 1200, 1209-10 (N.D. Texas March

1, 1984) (citing Bill Johnson’s Restaurants v. NLRB, 103 S.Ct. 2161, 2173 (1983)). And at least

one court has enjoined a state lawsuit that was deemed to be brought in violation of the FLSA’s
anti-retaliation provision, 29 U.S.C. § 215(a)(3).1 See Martinez, 583 F. Supp. at 1209.

        However, in the cases that have taken up the issue of whether the filing of a lawsuit was

retaliatory, a claim for retaliation has been plead. See e.g., Munroe v. Partsbase, Inc., No. 08-

80431-CIV, 2009 WL 413721, at *6 (S.D. Fla. Feb. 18, 2009) (granting summary judgment on

Plaintiff’s claim for FLSA anti-retaliation based on defendant’s filing of counterclaims);

Martinez, 583 F. Supp. 1200 (following bench trial, finding that defendants violated anti-

retaliation provisions of the FLSA and enjoining parties from taking any action to enforce or

secure any benefits of state court judgment); EEOC v. Virginia Carolina Veneer Corp., 495

F.Supp. 775 (W.D. Va. 1980) (granting summary judgment on retaliation claim and ordering

defendant “to take a nonsuit of its state defamation action”); see also, Saavedra v. Richard, No.

H-10-0856, 2011 WL 864972 (S.D. Texas March 3, 2011) (granting motion to amend in FLSA

case to add a retaliation claim, alleging that defendants filed a retaliatory state court action). To

the extent Plaintiff has a good faith basis to assert a claim against Defendant Barfield for

retaliation in violation of the FLSA’s anti-retaliation provision, she should seek leave to amend

her complaint. Accordingly, Plaintiff’s motion (Doc. 23) is due to be DENIED.

        DONE and ORDERED in Ocala, Florida on February 26, 2019.




c: Counsel of Record
Unrepresented Parties


1
   Section 215(a)(3) provides that it shall be unlawful “to discharge or in any other manner discriminate
against any employee because such employee has filed any complaint or instituted or caused to be
instituted any proceeding under or related to this chapter, or has testified or is about to testify in any such
proceeding, or has served or is about to serve on an industry committee.”


                                                     -2-
